Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 1 of 19 PageID 266




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                           Case No: 3:20-CR-95-J-39MCR

RICHARD EVERETT CAMP, JR.
_______________________________/

  SENTENCING MEMORANDUM – “ABUSE” CLAIMS OF GRETCHEN

      COMES NOW the Defendant, Richard Everett Camp, Jr., by and through his

undersigned counsel, and hereby files this Sentencing Memorandum – “Abuse”

Claims of Gretchen, responding to claims of abuse, asserted by counsel for Gretchen

Camp, and in support thereof, states as follows:

                            TABLE OF CONTENTS

A.    Introduction
B.    Legal Predicate for Claimed Relief – Flawed
C.    Gretchen Memorandum – Unsupported and/or Fabricated
D.    Three Sentencing Witnesses – Analysis
E.    No Temporal Relevance to Swisher Fraud
F.    Gretchen – Admitted to Being the Mastermind
G.    Gretchen’s Admission She Initially Hoodwinked Her Husband – Accurate
H.    Fabricated Defense – Warrants Loss of Acceptance of Responsibility


                                MEMORANDUM

A.    Introduction

      1.    On the very eve of her May 20, 2021 sentencing hearing, counsel for
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 2 of 19 PageID 267




Gretchen Camp filed a Sentencing Memorandum (hereinafter, “Gretchen Sentencing

Memo”),1 and exhibits totaling 599 pages, employing a strategy, flawed in fact and

law, in order to seek a more lenient sentence for Gretchen Camp, by claiming that her

embezzlement was the product of being an abused wife.

      2.      That strategy was apparently perceived to be a necessity (at least by her

counsel), given the fact that Gretchen Camp (1) was the mastermind of the Swisher

embezzlement conduct (as admitted by her in the Factual Basis to her own Plea

Agreement), (2) she had a college education whereas Mr. Camp graduated from a

high school for persons with disabilities, (3) she had the position of trust, skill and

knowledge, (4) she informed countless persons her fraud was commenced by initially

hoodwinking her husband (and others) into thinking she was getting “bonuses” – and

concealing from him that she was engaged in fraud (let alone that she did so at the

insistence of Mr. Camp), and (5) her attorneys knew the “cat was out of the bag,” and

thus they had to come up with a strategy (albeit defective) to try to neutralize that

truth, and seek to mitigate the harsh reality of her role as the arch-conspirator.

      3.      Counsel understands the Court, rightfully, wants the position of Mr.

Camp as to these bizarre claims. Hence this supplemental sentencing memorandum

is filed, addressing the abuse claims.

      1
           Doc. 37 in MDF Case No. 3:21-CR-9-BJD-JKR.
                                           2
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 3 of 19 PageID 268




B.    Legal Predicate for Claimed Relief – Flawed

      4.    After concluding their 55 page diatribe about Mr. Camp, counsel recited

a single case in support of the claim that Gretchen Camp is entitled to a sentence

reduction for the alleged “emotional and physical abuse,” citing United States v.

Gaviria, 804 F.Supp. 476, 479 (E.D.N.Y. 1992). Gretchen Sentencing Memo at 44.

      5.    As aptly pointed out by the government, during the May 20, 2021

sentencing hearing, that case could not be more inapplicable to the facts at hand –

even if the “facts” asserted by counsel for Gretchen Camp were accurate.

      6.    Given the fact the single case relied upon by counsel for Gretchen Camp

does not come close to supporting their position, presumably, an analysis of the

“factual” claims is unnecessary. However, counsel will do so.

C.    Gretchen Memorandum – Unsupported and/or Fabricated

      7.    The 55 page Gretchen Sentencing Memo, as with all pleadings, is not

evidence. It consists of a diatribe of wild accusations.2 What then did her counsel

provide to the Court as proof of these claims?

      8.    There are two categories: (1) the exhibits attached to the Memo

(consisting mostly of voluminous text messages) and (2) the three witnesses called

      2
          Among them is the nonsense that Mr. Camp pointed a gun at Gretchen.
Gretchen Sentencing Memo at 20. Gretchen had a concealed weapons permit and a
target in the garage to practice shooting.
                                         3
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 4 of 19 PageID 269




at the sentencing hearing. This Part C of this memorandum will address the text

messages and the so-called “Abstract” of those texts (Exhibit C to the Gretchen

Sentencing Memo). Part D, infra, will briefly address the three sentencing witnesses.

      9.     Counsel for Gretchen provided, as their Exhibit C, what they claim to be

an “Abstract” of the text messages. However, counsel’s staff has thoroughly

reviewed the text messages (contained in voluminous Exhibit D – consisting of 413

pages), and can find no substantial support for the entries in the so-called “Abstract.”

Of course, the “Abstract” fails to identify the page in Exhibit D that purportedly

coincides with the entries in the “Abstract.” Whether that failure to cross-index the

“Abstract” was intentional or not, clearly, but for counsel’s staff spending hours

reviewing the 413 pages of text, it is nigh impossible to verify the accuracy of the

“Abstract.” Counsel’s best belief is that the “Abstract” is entirely unreliable.

      10.    As can be seen by the strategy of counsel for Gretchen, their Memo is

also designed to claim that Gretchen’s repeated statements that she hoodwinked her

husband were not true – even though they were. To that end, Gretchen’s counsel

notes they informed undersigned counsel that “hoodwink” reality was not true.

However, it is entirely true (as demonstrated in Part G, infra).

      11.    Indeed, the eighth page of their own Exhibit D (p. 9 of 413, in their Doc.

37-4) confirms that Gretchen initially hoodwinked her husband. She states in her text

                                           4
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 5 of 19 PageID 270




to Mr. Camp:

             ... you had no knowledge of the fake invoices or that I was
             manipulating the paperwork for the deposits. When you
             and John [Garrard] asked me on multiple occasions if the
             Swisher was really giving me the money, I told you yes.

(emphasis added).

      12.    Because Gretchen was represented by counsel, undersigned counsel had

no communication with her.        However, naturally, she and her husband kept

communicating. Thus, when she gave him a statement, admitting that which she had

put in prior texts, and what she had told countless others (including law enforcement)

– that is, that she initially hoodwinked him – apparently, it became necessary for

counsel for Gretchen to seek to insert undersigned counsel into some apparent

conspiracy to get Gretchen to admit the “hoodwink” truth. That effort to neutralize

her prior admissions led to yet further fabrication, as next discussed.

      13.    The “Abstract,” at 3-4 (Gretchen Doc. 37-3 at 4-5) has entries under the

heading “January 13, 2019.” The first entry at the top of page 4 states:

             I told Curtis that u agreed to sign a waiver Tuesday and me
             there [at CF’s office] to sign the divorce and document ...
             Maybe you should find a new attorney.3

      14.    However “Curtis” Fallgatter was not retained until March 28, 2019 –

      3
        Please note this quote is verbatim from the “Abstract,” including the bracket
entry: “[at CF’s office].” Presumably, the “CF” is a reference to Curtis Fallgatter.
                                          5
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 6 of 19 PageID 271




some 10 weeks after this purported January 13, 2019 entry. Apparently, someone on

Gretchen’s team was anxious to back-date undersigned counsel’s participation. More

to the point, this is a prime example of the inaccuracy of this “Extract.”

C.    Three Sentencing Witnesses – Analysis

      15.    Importantly, whereas Gretchen Camp made a statement to the Court, she

expressly declined to provide any factual support for the wild claims of her attorneys,

regarding her alleged abuse.

      16.    Thus, the only “evidence” offered at the hearing were the three witnesses

– two of whom (Yeldell and Krop) were pure hearsay witnesses, regurgitating the

defense strategy of Gretchen, and one was her college roommate (Alverez).

      17.    As noted, neither “Christian counselor” Yeldell nor psychologist Krop

had any first hand facts. All they reported was the hearsay claims of Gretchen –

claims made well after she had truthfully confirmed she hoodwinked her husband,

and well after she developed a motive to fabricate an after-the-fact “abused wife”

claim.4

      4
         The defense attorneys for Grethen relied on “Christian counselor” Yeldell for
the proposition that it was Gretchen’s “Christian duty to ‘honor’ [Mr. Camp]and place
his command above all others.” Gretchen Sentencing Memo, Doc. 37 at 9. During
her testimony, which undersigned counsel observed, Ms. Yeldell did not explain how
that “duty” compared with the 7th Commandment: Thou Shall Not Steal.” Also, Ms.
Yeldell said Gretchen had a “flat effect” when she met her. But, as the Court heard,
during the active embezzlement, Gretchen was very outgoing, to all the Swisher folks,
                                          6
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 7 of 19 PageID 272




      18.    Witness Alverez gave only one example of Gretchen supposedly not

“defying” Mr. Camp. She related a visit Gretchen made with Mr. Camp, when they

were staying at the Gaylord Hotel in Orlando. Mr. Camp supposedly got upset about

the parking, and informed the hotel staff he was checking out. How is that event –

which had nothing to do with Gretchen (and only involved Mr. Camp’s dealings with

hotel staff) – constitute proof of duress? And is it really the position of Gretchen’s

attorneys that Mr. Camp checking out of a hotel justifies Gretchen embezzling

$5.7M?5

      19.    Importantly, all three witnesses acknowledged that any claims by

Gretchen of physical abuse involved dates after her December 2018 arrest, and thus

were immaterial to her embezzlement conduct during 2014-2018. Dr. Krop, on cross

examination by the government, also admitted that the “manipulation” really came

after the arrest, and acknowledged that Gretchen lived in Florida (in the condo) and



from whom she was embezzling. The government reported those Swisher employees
observed Gretchen to be “amazing, cheerful and smart.” Of course, a night in jail,
and the prospect of facing such serious charges, can be expected to dull one’s
enthusiasm and “effect,” and Ms. Yeldell met Gretchen during that depressing stage
of her life.
      5
         The only other “facts” recited by Ms. Alverez about Mr. Camp’s interaction
(prior to the arrests) with Gretchen were his comments about her weight. If that
constitutes an excuse to embezzle $5.7M, then lots of clever crooks just need to get
fatter, have their spouse criticize them, and then go embezzle a lot of money.
                                          7
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 8 of 19 PageID 273




Mr. Camp lived in Georgia6 – for most of the time during which Gretchen was

embezzling the funds.7

      20.    Attached as Exhibits F and G, respectively, are letters from Mr. Camp’s

mother and father, providing background information on Mr. Camp, and also

commenting on the nonsense claims of abuse. Mrs. Camp notes how Gretchen liked

to take trips without Mr. Camp, including to New York City, Las Vegas, and to visit

Ms. Alvarez in Orlando, and how Mr. Camp wanted to spend more time with his wife.

“Christian counselor” Yeldell claimed Gretchen was so devoted to Mr. Camp that she

would embezzle for him, and yet Gretchen took multiple trips without him, and lived

in an entirely different state. How does the Gretchen defense reconcile those facts

with the “devoted Christian wife” claim? Clearly, they are inconsistent.

      21.    In their closing comments, the government correctly informed the Court

of their belief that there was not an evidentiary basis for the duress claim.


      6
        Gretchen’s counsel concede Mr. Camp, after moving to Georgia, “returned
home only on weekends, and usually only for one night.” Gretchen Sentencing
Memo at 23-24. Thus, for years, Gretchen had 6 days a week to (1) stop the
embezzlement, (2) file for divorce, (3) move into Hubbard House, or (4) otherwise
distance herself from this fantasy “abuse.”
      7
       Of interest, Mr. Camp advises that counsel for Gretchen initially sent her to
UF Health, in Gainesville, shortly after her December 2018 arrest – to the same
mental health offices where Mr. Camp went for his Tourettes issues, and she
informed Mr. Camp they said she was fine. It appears a second opinion was required
to mount this after-the-fact “abused spouse” defense.
                                           8
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 9 of 19 PageID 274




E.    No Temporal Relevance to Swisher Fraud

      22.    The Gretchen Sentencing Memo confirms the attached text messages

were “from January 2019 through May 2019.” Gretchen Doc. 37 at 34.

      23.    Thus, those messages are after the arrest, and thus years outside the time

frame of the conduct of Gretchen embezzling the funds from Swisher, which

transpired between “September 2014, and continuing through and including in or

about October 2018.” Superseding Information at 3. These texts did not start until

5 years after Gretchen commenced the fraud.

      24.    As the government pointed out at Gretchen’s May 20, 2021 sentencing

hearing, these texts – all of which are years after the embezzlement conduct – cannot

possibly be relevant to the “abuse” claim.8

      25.    Moreover, the record is clear that Gretchen had every opportunity to

extricate herself. She lived in a separate condo. He lived in a different state. She

took multiple trips to see her college roommate, in Orlando – and that lady was a state

prosecutor – to whom she could have reported the conduct, and/or extricated herself.

      26.    Lastly, Gretchen, as part of her duties at Swisher, was a volunteer at



      8
        The claim that Mr. Camp somehow broke into her condo is foolish. Gretchen
claims Mr. Camp was able to guess the code at the condo? The truth is, she gave him
the code (9221), which is the same code for his debit cards. She said she wanted him
to be able to access the home whenever he wanted (for romance).
                                          9
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 10 of 19 PageID 275




 Hubbard House (for several years), and sponsored some of the battered woman there.

 How then can her claims of being “abused” be credible, when she volunteered, for

 years, at the premier facility in Jacksonville, which assists battered women? Clearly,

 she was immersed into their training and educational programs, which teach women

 how to avoid being abused. Indeed, she counseled some of those women herself.

 F.     Gretchen – Admitted to Being the Mastermind

        27.   Our [traditional] Sentencing Memorandum (Doc. 44), at ¶18.b. (pp. 11-

 14) quotes from the Superseding Information, regarding the conduct attributable to

 Gretchen. As that detailed analysis demonstrates (which we adopt and incorporate

 herein), it cannot be gainsaid that Gretchen was the mastermind of the

 embezzlement.9 Every act necessary to effect the embezzlement was committed by

 her.

        28.   Gretchen’s role, as the mastermind, must be juxtaposed with the conduct

 and background of Mr. Camp. In that regard, here are the facts relevant to Mr. Camp:

                     (1)   He was never a Swisher employee.

                     (2)   He had no access to any of the records of Swisher.

                     (3)   He had no access to any of the financial data of Swisher.

        9
          The Factual Basis for the Plea Agreement for Gretchen is essentially identical
 to the Factual Basis for Mr. Camp. Thus, under oath, she has acknowledged her role,
 and, clearly, that role was as the mastermind.
                                           10
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 11 of 19 PageID 276




                     (4)    He never created a single false document. Gretchen did all

                            of that.

                     (5)    He had no accounting expertise.

                     (6)    He had learning disabilities – including Tourette’s

                            Snydrome. PSI ¶¶74-75.

                     (7)    He had mental health deficiencies. PSI ¶¶80 and 118.

       29.    As the mastermind, it is all the more bizarre that Gretchen’s counsel

 chose to assert this “abuse” defense.

 G.    Gretchen’s Admission She Initially Hoodwinked Her Husband – Accurate

       30.    As noted in paragraph 11, above, the attorneys for Gretchen have

 submitted documents confirming Gretchen, herself, reported she initially hoodwinked

 Mr. Camp.

       31.    Indeed, there is overwhelming evidence that is so, consisting of

 statements made by Gretchen, her texts, and statements she made to others. We will

 recite some of that proof, since it all the more demonstrates the falsity of the claims,

 made by her counsel, that Mr. Camp put her up to this, and even told her (with his

 high school degree from a school for handicapped students) how to do it.

       32.    Attached hereto as Exhibit A is a Witness Statement of Gretchen Camp.

 In her statement, Gretchen confirms Mr. Camp’s innocence and lack of knowledge

                                           11
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 12 of 19 PageID 277




 of her misconduct. Key points of her statement include the following:

             Starting in late 2017, I created and submitted fraudulent
             invoices to Swisher when an ATF audit stopped the tax
             refunds temporarily. These invoices were requesting
             Swisher to have checks made out to Lodge and Anchor,
             LLC. Lodge and Anchor would then deposit the funds into
             my husband’s and mine joint account. I told my husband
             that Lodge and Anchor would need to withhold taxes.

             I told my husband that the money was a bonus given by
             Lou Caldropoli, who was Senior Vice President of Finance
             at the time. A couple of times, Everett asked me if Lou
             Caldropoli was giving me the money and I replied “yes.”
             Once I told my husband that he could call Mr. Caldropoli
             to confirm if he wished. To the best of my knowledge, he
             did not call Mr. Caldropoli.

             I did not tell Everett that I created invoices for the checks
             to Lodge and Anchor.

 (emphasis added).

       33.   Of course, this exculpatory statement, in which she explains her simple

 “cover” story to trick Mr. Camp, is entirely consistent with what Gretchen has been

 saying from the moment of her arrest.

       34.   In addition, she has communicated this honest report to multiple

 witnesses, and has personally communicated the substance of this statement on

 multiple other occasions, including in January 4, 2019, when she sent Mr. Camp a




                                          12
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 13 of 19 PageID 278




 witness statement, a copy of which is attached hereto as Exhibit B,10 and states as

 follows:

               I, Gretchen M. Camp, want it known that neither Richard
               Everett Camp Jr. nor John Garrord [sic] knew that I created
               invoices for the checks from Swisher to Lodge and Anchor
               LLC. When they questioned me regarding the legitimacy
               of the money, I told both of them that Lou at Swisher was
               approving the checks.

 (emphasis added).11

       35.     In addition to her witness statements, Gretchen and Mr. Camp have also

 had several text message conversations, in which Gretchen further confirmed that Mr.

 Camp had nothing to do with her embezzlement, did not know about the invoices, and

 that she never meant for Mr. Camp to be implicated in her schemes. Extracts from

 some of those multiple text messages are attached hereto as Exhibit C. The substance

 of them is as follows:

               I will come by next week after I go to the state attorneys
               office to drop off my statement. It will just state exactly
               what I told them before – that you had no knowledge of the
               fake invoices or that I was manipulating the paperwork for
               the deposits. When you and John asked me on multiple


       10
            This is also Exhibit E to the Gretchen Sentencing Memo. Doc. 37-5, at 3.

       11
           Clearly, Gretchen prepared this statement, on her own. If Mr. Camp had
 done so, he would not have misspelled the name of one of his best friends. The name
 is John Garrard – not “Garrord.”
                                           13
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 14 of 19 PageID 279




              occasions if the Swisher was really giving me the money,
              I told you yes. If Jesse12 thinks it will make a difference to
              your case to reiterate in writing what they have on the
              recording and what I told Lou, John, Bill and Chris at
              Swisher when they questioned me then so be it.

              No matter who I have talked to during any of this, I have
              never once said that you knew about the invoices, because
              you didn’t, or that you made me do it, because again you
              didn’t.

 (emphasis added).

       36.    Gretchen was first prosecuted in State court. At her initial interview

 with the State Investigator Zipperer, she stated:

              INVESTIGATOR ZIPPERER: Did anybody threaten you
              to do this?

              GRETCHEN CAMP: No.

              INVESTIGATOR ZIPPERER:              So your husband was
              aware that you were doing it?

              GRETCHEN CAMP: He was aware of the checks coming
              in and stuff. He was not aware of how I was doing it.

              INVESTIGATOR ZIPPERER: Okay.

              GRETCHEN CAMP: He was more on the assumption
              that, for better or for worse, that the company was
              allowing it.

       12
           “Jesse” is a reference to Jesse Dreicer, Mr. Camp’s attorney, prior to
 retaining Fallgatter. Dreicer recommended Mr. Camp retain the Sheppard firm for
 Gretchen, which he did.
                                           14
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 15 of 19 PageID 280




             INVESTIGATOR ZIPPERER: Yeah? So –

             GRETCHEN CAMP: But he just wanted money, and I saw
             the opportunity. He never really asked how.

             INVESTIGATOR ZIPPERER: Uh-huh. So he was aware
             of it, but he didn’t get into the minutia with you –

             GRETCHEN CAMP: No.

             INVESTIGATOR ZIPPERER: – exactly what was going
             on or how it was occurring?

             GRETCHEN CAMP: No.

 (emphasis added).

       37.   John Garrard, the unindicted coconspirator in the money laundering

 activities, was interviewed, on January 18, 2019, and also informed the State

 Gretchen told him the funds came from “bonuses.”

       38.    It is not just in her own statements, and those she made to official law

 enforcement investigators, to whom Gretchen has admitted that she tricked Mr.

 Camp. As noted, she has admitted her trickery to many others, and has apologized.13

       39.   Attached hereto as Composite Exhibit D are Witness Statements from

 Jason and Katie Losco, who are childhood friends of both Mr. and Mrs. Camp, and



       13
         Among other statements, Gretchen was telling people, including her parents,
 she was going to become a VP at Swisher – which reinforced the perception she was
 properly receiving large bonuses.
                                         15
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 16 of 19 PageID 281




 were also in Mr. and Mrs. Camp’s wedding. Katie Losco is also Gretchen’s best

 friend. They report that, on January 5, 2019 (after Gretchen’s December 2018 arrest),

 Gretchen sent Mrs. Losco a text message, further confirming that Everett “had

 nothing to do with this despite what the papers say.” A copy of that text message is

 attached to Mrs. Losco’s statement.

       40.    Attached hereto as Composite Exhibit E are Witness Statements from

 Daniel and Michelle Walsh. Mr. Walsh has been one of Everett and Gretchen’s

 Youth Ministers, from when they were 13-18 years old, and Mrs. Walsh served

 alongside her husband.

       41.    Between Christmas 2018 and New Years 2019, Mrs. Walsh stopped by

 Gretchen’s house to speak with her. During that meeting, Gretchen told Mrs. Walsh

 that she had “lost her way” and allowed greed and selfishness to overtake her, and

 that Gretchen felt really bad for doing this to Mr. Camp, since he had no idea she had

 been embezzling the funds.

       42.    In addition, on January 1, 2019, via messages, Gretchen further sought

 out Mrs. Walsh’s moral and religious advice, regarding her situation, stating that (1)

 the guilt of what Gretchen was doing was making it so she constantly had to take

 sleeping pills, so she could sleep at night, and (2) she made the huge mistake of trying

 to use money to solve her and Everett’s marriage problems. A copy of that message

                                           16
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 17 of 19 PageID 282




 is attached to their witness statements.

       43.     Of course, counsel for Gretchen have had these very statements, for the

 last two years. Indeed, they attached to their sentencing memorandum undersigned

 counsel’s state motion to dismiss, which was filed on June 24, 2019. Gretchen Memo

 at 37-7. Exhibits F-J, attached to that state motion, are identical to Exhibits A-E

 attached hereto.

       44.     Thus, Gretchen’s counsel were well-aware of the overwhelming

 evidence that Gretchen initially hoodwinked Mr. Camp, which apparently (but rather

 inexplicably) led to the creation of the “abused” spouse defense.

 H.    Fabricated Defense – Warrants Loss of Acceptance of Responsibility

       45.     Mr. Camp wishes no harm to his wife, and certainly hopes the Court

 determines that she should receive a fair sentence.

       46.     However, implicit in the defense fabricated by her counsel is that she

 should receive a more lenient sentence, and Mr. Camp a harsher sentence –

 notwithstanding her role as the mastermind, or the fact that no embezzlement could

 have occurred but for her position at Swisher, or the fact that she initially hoodwinked

 him, or the fact Mr. Camp has none of her educational or accounting expertise or

 advantages.

       47.     Although, respectfully, to undersigned counsel’s eye, and that of the

                                            17
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 18 of 19 PageID 283




 government, that ploy has fallen flat (and perhaps backfired), undersigned counsel

 would be remiss if he did not file this supplemental sentencing memorandum,

 addressing these bizarre claims.

       48.    Truthfully, and as requested in paragraphs 18 and 21 of his Sentencing

 Memorandum (Doc. 44), Mr. Camp, for all the reasons recited therein, and as

 amplified herein, should receive a lesser sentence than Gretchen (apart and aside from

 the fact he has suffered pretrial detention for the last 2 ½ years in county jails).

       WHEREFORE, it is respectfully requested that Mr. Camp be given a time-

 served sentence.

                                                 Respectfully submitted,
                                                 FALLGATTER CATLIN
                                                 & VARON, P.A.

                                                   /s/ Curtis S. Fallgatter
                                                 Curtis S. Fallgatter, Esq.
                                                 Florida Bar No: 0213225
                                                 200 East Forsyth Street
                                                 Jacksonville, Florida 32202
                                                 (904) 353-5800 Telephone
                                                 (904) 353-5801 Facsimile
                                                 e-mail: fallgatterlaw@fallgatterlaw.com
                                                 Attorneys for Defendant




                                            18
Case 3:20-cr-00095-BJD-MCR Document 45 Filed 05/24/21 Page 19 of 19 PageID 284




 Exhibits

 A.         Witness Statement – Gretchen Camp
 B.         Witness Statement of Gretchen Camp on January 4, 2019
 C.         Text messages from Gretchen Camp
 D.         Witness Statements – Jason and Katie Losco – Composite
 E.         Witness Statements – Daniel and Michelle Walsh – Composite
 F.         Letter from Camp’s mother
 G.         Letter from Camp’s father


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing, and the
 exhibits hereto, have been furnished electronically to: (1) Frank Talbot, Esq.
 (Frank.M.Talbot@usdoj.gov), (2) Bonnie Glober, Esq. (Bonnie.Glober@usdoj.gov),
 Office of the United States Attorney, 300 N. Hogan St., Ste. 700, Jacksonville, FL
 32202, and (3) Ms. Irish Anderson, U.S. Probation Office (by email:
 irish_anderson@flmp.uscourts.gov), this 24th day of May, 2021.

                                                 /s/ Curtis S. Fallgatter
                                                ATTORNEY
106729(4)




                                           19
